Citation Nr: 0906700	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-07 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disorder.

2.  Entitlement to an increased rating for a right ankle 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

I.  New and Material Evidence Claim

In a March 1969 unappealed rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
right knee disorder on the basis that the evidence did not 
show a right knee injury or aggravation of a pre-existing 
right knee disorder during service.  The Veteran did not file 
a notice of disagreement after receiving notice of the denial 
of his claim in April 1969.  Therefore, the March 1969 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

The Veteran seeks to reopen the claim of entitlement to 
service connection for a right knee disorder.  A finally 
decided claim will be reopened in the event that new and 
material evidence is presented.  38 U.S.C.A. § 5108 (West 
2002).  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2008).  

An exception to the general rule of finality exists in 
instances whether VA receives or associates with the claims 
folder relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim.  In those situations, VA will 
reconsider the claim.  38 C.F.R. § 3.156(c).  This includes 
service records that are related to a claimed in-service 
event, injury or disease.  Id.  

Without deciding whether new and material evidence has been 
submitted, the Board notes that the Veteran has identified 
potentially relevant service treatment records which are not 
associated with the claims file and which VA has not 
attempted to obtain.  The Board observes that VA has a more 
limited duty to assist a veteran regarding an application to 
reopen a previously denied claim than it does regarding an 
original claim.  38 U.S.C.A. § 5103A(f).  However, where the 
veteran puts VA on notice of the existence of a specific, 
particular piece of evidence that might constitute new and 
material evidence to reopen his claim, VA may assist him in 
obtaining that evidence if he provides enough information and 
evidence to enable VA to assist him.  See Graves v. Brown, 8 
Vet. App. 522, 525 (1996).

In the present case, the Veteran has provided testimony and 
statements that he fell down a hill during service in Korea 
in 1967, injuring his right knee.  In addition, he has 
repeatedly stated that he spent four days in an army hospital 
in Korea as a result of his injuries.  This includes multiple 
statements since he filed his claim to reopen the issue on 
appeal in February 2004.  The identified hospital records are 
particularly relevant to the Veteran's claim and if 
associated with the claims folder would result in a 
reconsideration of his claim.  Thus, as these records were 
reasonably identified by the Veteran and are potentially 
probative to the Veteran's claim, efforts should be made to 
obtain them.  

II.  Increased Rating Claim

The Veteran is also seeking entitlement to an increased 
evaluation for his service-connected right ankle disorder.  
The Veteran's right ankle disorder is rated as 10 percent 
disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5271 (2008).  

After a notice of disagreement has been filed in any claim, 
the RO is required to issue a statement of the case 
containing a summary of the evidence, the applicable laws and 
regulations, and an explanation as to the decision previously 
reached.  38 C.F.R. § 19.29(b) (2008).  Although the RO 
issued a statement of the case in February 2005 and 
supplemental statements of the case in July 2005 and October 
2005 with regard to the Veteran's claim for an increased 
evaluation for a right ankle disorder, the statement of the 
case and supplemental statements of the case did not provide 
the Veteran with the "applicable laws and regulations" 
pertaining to his claim.  Specifically, the February 2005 
statement of the case provided the Veteran with the rating 
criteria for Diagnostic Code 5171, which applies to 
amputation of the great toe, and did not provide the Veteran 
with the pertinent rating criteria under which his right 
ankle disorder is currently rated, which is Diagnostic Code 
5299-5271.  Accordingly, remand is required so that the 
Veteran may be provided with the appropriate laws and 
regulations which are applicable to his claim for an 
increased evaluation for a right ankle disorder.  See 38 
C.F.R. § 19.31(b)(2) (2008).

In addition, additional development is necessary with respect 
to the Veteran's claim for an increased evaluation for a 
right ankle disorder.  VA's duty to assist the Veteran 
includes obtaining a thorough and contemporaneous evaluation 
where necessary to reach a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
Further, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991) (observing that where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted); 38 C.F.R. § 3.327(a) (2008); 
see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(finding that the Board should have ordered a contemporaneous 
examination of veteran because a 23-month old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating).

Although a VA examination was provided in June 2004, the 
clinical findings of that examination report are now well 
over 4 years old.  In addition, the Veteran's claims file 
does not contain any treatment records providing the 
information necessary to properly rate the Veteran's right 
ankle disorder.  Accordingly, the Board finds that a new 
examination is warranted to determine the current state of 
the Veteran's service-connected right ankle disorder.  38 
C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 
90, 93 (1990) (noting that remand may be required if record 
before the Board contains insufficient medical information).

Last, the United States Court of Appeals for Veterans Claims 
recently held that 38 U.S.C.A. § 5103(a) requires VA to 
notify a claimant that, in order to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In addition, if the diagnostic code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Id.  Under the circumstances of 
this case, the Board concludes that additional notice 
pursuant to Vazquez-Flores v. Peake is required for the 
Veteran's increased compensation claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and 
request that he provide specific details, 
to include approximate dates, hospital 
name(s), and approximate location, with 
regard to his 1967 in-service 
hospitalization for a right knee injury.  
Thereafter, the RO must contact the 
identified hospital or other appropriate 
agency, to include the National Personnel 
Records Center (NPRC) if necessary, to 
obtain copies of the Veteran's clinical 
records related to his right knee injury 
in 1967.  If these records cannot be 
found, or if they have been destroyed, the 
RO must ask for specific confirmation of 
that fact.  The Veteran and his 
representative must be informed as to the 
result of these efforts.

2.  The RO must provide notice that meets 
the requirements set out in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), to 
include notice that the Veteran must 
provide or request that VA obtain, medical 
or lay evidence demonstrating a worsening 
or increase in severity of his service-
connected right ankle disorder and the 
consequent effect on employment and daily 
life; notice of the specific requirements 
of the pertinent diagnostic code; notice 
of the assignment of disability 
evaluations and effective dates; and 
notice of the types of evidence available 
to establish entitlement to an increased 
evaluation.  The RO must also provide 
notice as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

3.  The RO must schedule the Veteran for a 
comprehensive VA orthopedic examination to 
determine the current severity of his 
right ankle disorder.  The examiner must 
be provided with the Veteran's claims file 
and a copy of this Remand and must review 
the Veteran's medical history prior to 
conducting the examination.  In addition 
to x-rays, any other tests and studies 
deemed necessary should be accomplished.  
The examiner must specifically comment on 
any manifestations and symptoms produced 
by the Veteran's right ankle disorder.  
Readings should be obtained and provided 
with regard to the Veteran's right ankle 
range of motion and any limitation of 
function of the parts affected by 
limitation of motion.  The examiner must 
also be asked to include the normal ranges 
of motion of the ankle.  Additionally, the 
examiner must state whether the Veteran's 
right ankle disorder exhibits weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion lost or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner must also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or on use.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims on appeal must be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative, and must provide the 
Veteran with the "laws and regulations" 
applicable to his claim for an increased 
evaluation.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




